DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.  Applicant argues that there isn’t a pump in the cap of Yang nor is the pump directly connected to the opening in the container. However, Fig. 7 of Yang clearly depicts the pump within a cap directly covering an opening in the container. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP § 2125
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-28, 30-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Patent No. 8,096,445), and further in view of Kirschner et al. (US Patent No. 5,305,923).
Re: Claim 26-27, Yang discloses the claimed invention including a device for dispensing a precise amount of liquid colorant comprising: a liquid container (16B) comprising an open end (24);
an integrated pump cap (18A/B) for closing the open end of the liquid container, the integrated pump cap comprising:
an input port (24B) in direct liquid communication with the open end of the liquid container when the integrated pump cap is coupled to the liquid container;
an output port (162B) configured to dispense liquid from the liquid container; a motor coupler (180B) comprising teeth, the motor coupler being rotatable to drive the pump (Figs. 19, Col. 18 & 21, lines 58 &17-20, may be toothed belt with toothed coupler or inter-engaging gears which inherently have teeth);
wherein the liquid container is positioned above the integrated pump cap and the motor coupler is positioned above the compatible motor base (100B) when liquid is being dispensed from the liquid container (Orientation of features depicted in Fig. 15),
wherein the device can deliver a precise amount of liquid colorant from the liquid container (Col. 2, lines 60-62, programed to deliver a desired precise amount);
wherein the liquid container comprises an outer container (16b) in which the integrated pump cap closes except for an inner liner. However, Kirschner teaches a pressurizable liquid container with an outer container (190) and an inner liner (14) (Depicted in Fig. 3A, 3B, Col. 10, lines 21-24, outer container with liner), wherein the integrated cap (306) closes the outer container and the inner liner (Fig. 9-10B), and wherein the inner liner is collapsible as liquid is withdrawn from the inner liner of the liquid container (Fig. 9, Col. 6 & 10, lines 31-41 & 21-28, collapsible bag may be used). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to include an inner liner as taught by Kirschner since Yang states in column 6, line 41 that any type of container may be used with the dispensing device, and further that such a modification is well known in the art to preserve the shelf life of the contents and Kirschner states col. 6, lines 39-40 that such a modification allows for pressure to force the contents from the liquid container into the metering pump ensuring proper dosing of the material there through.
Re: Claim 28 and 30, Yang teaches an integrated pump cap is removably coupled to the liquid container by quick connector (184B) (Fig. 9, Col. 21, lines 11-12, removable secured using readily removed screws).
Re: Claim 31, Yang discloses the claimed invention including a motor coupled to the liquid container (Col. 18, lines 52-59, motor).
Re: Claim 32, Yang discloses the claimed invention including the motor further includes a controller (46B) that can be programmed to control operation of the motor (Col. 18, lines 42-46, programmable control).
Re: Claims 33, Yang discloses the claimed invention including a first rotor (170B) and a second rotor (170B) that moves in response to movement of the first rotor (Fig. 9, Col. 20, lines 66-67, motor drives first rotor which drives second rotor), wherein the first rotor includes at least one lobe and the second rotor includes at least one slot, the at least one lobe on the first rotor engaging the at least one slot on the second rotor to move the second rotor in response to movement of the first rotor (Fig. 9, Col. 21, lines 1-3, geared rotors inherently have lobes and slots), whereby the pump is coupled to the motor (Fig. 9, Col. 21, lines 13-20, coupling to motor) except for expressly stating the number of lobes on the first rotor is different than the number of slots on the second rotor. However, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative proportions of the claimed device and a device having the claimed relative proportions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the date of the claimed invention to modify the device of Yang by causing the number of lobes of the first rotor to be different from the second rotor. Applicant appears to have placed no criticality on any particular number of lobes (see Specification wherein changing the 
Re: Claims 34, Yang discloses the claimed invention as evidenced in the rejection from claim 26 above, and further including a motor base (100B) comprising teeth (Fig. 9, Col. 18 & 21, lines 58 &17-20, may be toothed belt with toothed coupler or inter-engaging gears which inherently have teeth); and a device (28B) configured to receive liquid dispensed from the output port (Para. 15, dispensing liquid to a device from output port); wherein the teeth on the motor base are engaged with the teeth on the motor coupler to drive the pump to dispense a specified amount of liquid into the device (Figs. 9A, Col. 18 & 21, lines 58 &17-20, may be toothed belt implies a toothed coupler and/or inter-engaging gears which inherently have teeth).
Re: Claims 35, Yang discloses the claimed invention including the motor base comprises a programmable controller (Col. 18, lines 42-46, programmable control).
Re: Claim 36, Yang discloses the claimed invention including a method for dispensing a specified amount of liquid using the system as evidenced in the rejection of claim 35, the method comprising receiving a command to dispense a specified amount of liquid (Col. 19, lines 46-52, initiating a command for a certain amount); initiating a motor in the motor base coupled to a liquid container (Col. 19, lines 46-52, motor activated), the liquid container being closed by the integrated pump cap (18B) (Fig. 7-9, cap closes off liquid container portion); and stopping the motor when the specified amount of liquid has been dispensed from the liquid container (Col. 19, lines 46-52, motor stops after dispensing desired amount).
Re: Claim 37 and 43, Yang does the claimed invention except for pressuring the space around the liner. However, Kirschner teaches pressurizing a space (202) between the liquid container and the inner liner (14) (Fig. 9, Col. 6, lines 36-38, a pressure in the space between the outer container and inner liner)
It would have been obvious to one having ordinary skill in the art at the time of the invention to pressurize the space as taught by Kirschner, since such a modification ensures that each rotation of the pumping unit receives full serving of fluid (important in metered dispensing) and that no fluid goes to waste within the bag as a result of being urged toward the outlet.
Re: Claim 38, Yang discloses the claimed invention including the lid comprises a container coupler (184B) that is configured to attach the lid to the liquid container at the open end (Fig. 9, Col. 21, lines 11-12, container coupler extending from open end).
Re: Claim 39, Yang discloses the claimed invention including the container coupler is configured to provide a friction fit with the liquid container at the open end (Fig. 9, Col. 21, lines 11-12, and screw fasteners works on the principle of friction fitting).
Re: Claim 40, Yang discloses the claimed invention including the liquid container comprises a complementary engaging structure (186B) configured to mate with the container coupler (Fig. 9, Col. 21, lines 11-12, engaging structure).
Re: Claim 41, Yang discloses the claimed invention including the motor coupler comprises a shaft (178B) configured to drive the pump, the shaft rotates about a central axis (Fig. 9), the teeth (180B) are connected to the shaft, the teeth are parallel with the central axis (Fig. 9, teeth extend parallel to the axis).
Re: Claim 42, Yang discloses the claimed invention including the teeth (180B) are distally mounted on the lid (Fig. 9, Col. 18 & 21, lines 58 &17-20, may be toothed belt implies a toothed coupler and/or inter-engaging gears which inherently have teeth).
Re: Claim 44, Yang discloses the claimed invention including the integrated pump cap comprises a container coupler (184 and threading to match) configured to allow the integrated pump cap to attach to the liquid container (Fig. 9, Col. 21, lines 11-12, removable secured using readily removed screws).
Re: Claim 45, Yang discloses the claimed invention including the container coupler comprises male or female threads on a portion of the integrated pump cap (Fig. 9, Col. 21, lines 11-12, cap with female thread to match the removable screws).
Re: Claim 46, Yang discloses the claimed invention including the container coupler is configured to provide a friction fit with the liquid container (Fig. 9, Col. 21, lines 11-12, and screw fasteners works on the principle of friction fitting).
Re: Claim 47, Yang discloses the claimed invention including the container coupler comprises a bottom edge (24A) configured to friction fit with an upper edge of the outer container (defined at 160) (Fig. 7, friction fit as drawn together with screws).
Claims 48-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Patent No. 8,096,445) and Kirschner et al. (US Patent No. 5,305,923), as applied to claim 26 and 44 above and further in view of Saunders (US Patent No. 7,111,762).
Re: Claim 48, Yang discloses the claimed invention except for the container coupler is selected from the group consisting of a bayonet connector, snap tabs, snap 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include snap tabs as taught by Saunders since Saunders discloses the equivalence of snapping and threading for their use in the dispensing art and the selection of any of these known equivalents to couple separate objects together would be within the level of ordinary skill in the art.
Re: Claim 49, Yang discloses the claimed invention except for a threaded ring. However, Saunders teaches an integrated pump cap comprises a threaded ring (26) comprising male or female threads configured to mate with complementary mating threads formed on the outer container (Col. 7, lines 39-42, threaded onto outer container).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a threaded ring as taught by Saunders, since Saunders discloses the equivalence of snapping, threading or alternative thereof for their use in the dispensing art for attaching disparate parts and the selection of any of these known equivalents to couple separate objects together would be within the level of ordinary skill in the art.
Re: Claim 50, Yang in view of Saunders above discloses the claimed invention including the male or female threads on the threaded ring are formed on an inner surface of the threaded ring, wherein the complementary mating threads are formed on an outer surface of the outer container (Col. 7, lines 39-42, threaded onto outer container external threads).
Re: Claim 51, Yang in view of Saunders above discloses the claimed invention including the threaded ring is integrated into the integrated pump cap but not integral (Col. 7, lines 39-40, mounts to cap). However, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 52, Yang in view of Saunders above discloses the claimed invention including the threaded ring is separate from the integrated pump cap (Col. 7, lines 39-40, mounts to cap).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754